Title: To George Washington from Nathanael Greene, 1 May 1781
From: Greene, Nathanael
To: Washington, George


                        
                            Dear Sir
                            Camp May 1st 1781
                        
                        My public letters to Congress will inform your Excellency of our situation in this quarter. We fight get beat
                            and fight again. We have so much to do and so little to do it with, that I am much afraid these States must fall never to
                            rise again; and what is more I am perswaded they will lay a train to sap the foundation of all the rest.
                        I am greatly obliged to your Excellency for ordering the Marquis to the Southward. I propose to halt him in
                            Virginia until the enemies plan of operations is better explained. Baron Stuben will join this army, he having offended
                            the Legislature of Virginia cannot be as useful there as he has been. The Marquis is desired to keep your Excellency
                            advisd of all matters in that quarter as it is too far first to come to this army and then be sent back again.
                        When I was appointed to the command of this army, I solicited Congress to give Doctor McHenry a majority that
                            he might serve me in the character of an aid. This they refused. I was perswaded when I made the application of the
                            necessity, and since have felt it, most sensibly. Your Excellency can scarsely tell how happy you are in your family and
                            therefore can hardly judge of my situation. I cannot make a second application to Congress upon this subject, nor should I
                            have hopes of succeeding if did, but I shall esteem it a peculiar mark of your Excellencys friendship
                            and esteem if you will interest yourself in the matter and get him a Majority. Your Excellency will judge of the propriety
                            of my request; and if my wishes has prompted me to ask any thing that dont accord with your opinion or your feelings, I
                            must beg you to decline the measure, and excuse me.
                        It is a long time since I receivd a line from Mrs Greene, I am afraid they have miscarried before they got to
                            Head quarters. I am sorry that you had not leisure to call on her on your return from Newport, she would have tho’t her
                            self greatly honord, and been peculearly happy on the occasion. With the greatest respect esteem & affection I am
                            your Excellency’s Most Obedient humble Ser.
                        
                            N. Greene
                        
                        
                            I beg my most respectful compliments to Mrs Washington.
                        

                    